AVarner, J.
1. AVhen an award has been made by arbitrators, and popíes thereof furnished each of the parties, as provided by the 4183 section of the Code, they may return the award to the next Superior Court, commenced and held in the county, after the award is made, whether the same is a Regular or Adjourned Term of the Court, and the same may be entered on the minutes of said Court. The complaint in this case, that the award was entered on the minutes of the Superior Court, at an Adjourned Term thereof, is not well founded, because, the complaining party notified his adversary that he would file his objections to the award, at the Adjourned Term, of the Court.
2. AVhen either party to an award, desires to attack the same, on any of the grounds specified in the 4184 section of the Code, the special ground of attack must’be suggested on oath) and the Court below erred in not sustaining the demurrer to-the objections filed to the award, on the ground, that the objections were not filed under oath, as required by the Code.
Let the judgment of the Court below be reversed.